DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 25 2021 has been entered.

Response to Arguments
Due to the current amendments, the rejection has been updated below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5-6, 9-15 are rejected under 35 USC 103 as being unpatentable over US Patent 9836654 B1 to Alvi et al. (“Alvi”) in view of US Patent Application 2014/0081659 A1 to Nawana et al. (“Nawana”) in further view of US 2018/0168741 A1 to Swayze et al. (“Swayze”):

Regarding claim 1:
Alvi teaches An operating method for performing a surgical procedure by one or more processors… the operating method comprising: ([Col. 1, lines 49-61]- describes the overall operating method for a procedure with procedure states)
receiving, by one or more processors, intraoperative data comprising one or more parameters and operating data of at least one operated medical device operated during the surgical procedure ( [Col. 26, lines 37-60]- the system receives data from the surgical procedure, including data from smart surgical tools (information includes usage data which can be interpreted as parameters and operating data)); 
generating, by the one or more processors, notes based on the one or more parameters and operating data of the at least one operated medical device operated during the surgical procedures ([Col. 4, lines 17-37]- 5The system identifies metadata nodes (which is ; 
receiving, by the one or more processors, as the intraoperative data, second image data of live images captured during the surgical procedure by one or more cameras ([Col. 17, lines 43-56]- operating room cameras are used to capture live surgical images); 
processing, by the one or more processors, the second image data to recognize at least one surgical instrument visible in the live images and used intraoperatively; 
receiving, by the one or more processors, characteristic instrument data generated by the at least one surgical instrument recognized; generating, by the one or more processors, the notes based on the characteristic instrument data received; 
generating, by the one or more processors, augmented reality data of augmented reality live images in which the notes based on the one or more parameters and operating data of the at least one operated medical device operated during the surgical procedure are superimposed on the live images ([Col. 17, lines 43-56]- data from smart surgical tools are collected. [Col. 17, lines 57-67]- data is collected and can be processed to be presented to a heads up display to increase situational awareness (this implies the data is presented as notes in an augmented reality view).  [Col. 18, lines 1-13]- This surgical data can be outputted for a user to see on an augmented reality system.); and 
controlling one or more screens to display the augmented reality live images based on the augmented reality data generated ([Col. 18, lines 1-13]- heads up display can show the augmented reality view).
Alvi however does not explicitly teach:
…configured to implement a plurality of intraoperative artificial intelligence modules…
processing, by the one or more processors, the second image data to recognize at least one surgical instrument visible in the live images and used intraoperatively; 
receiving, by the one or more processors, characteristic instrument data generated by the at least one surgical instrument recognized; generating, by the one or more processors, the notes based on the characteristic instrument data received; 
Nawana however teaches that it is well known in the art of surgical management before the effective filing date of the current invention that the system includes a “Operation Module” that can be supplied with preoperative simulation data that was previously analyze by the pre-operative module of the system as well as intraoperative data such as instrument use [0199].
Therefore, it would have been obvious to one of ordinary skill in the art of surgical management before the effective filing date of the current invention to modify Alvi to include processing intraoperative data using modules because it provides more data to analyze for a better surgical planning and follow-up for a patient as described by the need for such a system in [0019] of Nawana.
Additionally, Swayze teaches that it is well known in the art of surgical management before the effective filing date of the current invention that a display of a surgical environment can be viewed on a display (such as a screen on a headset of a surgeon as shown in [0008]) in a modified format that can display certain data augmented onto the surgical environment image. With the use of a camera module as described in [0042], images of surgical instruments in use during the surgery can be captured live (Figure 4 shows the use of the 
Therefore, it would have been obvious to one of ordinary skill in the art of surgical management before the effective filing date of the current invention to modify Alvi/Nawana to include the image recognition of surgical devices of Swayze because it provides better viewing and better ease of use for the surgeon to use medical equipment as demonstrated in the problems presented in [0003] of Swayze. 

Claim 15 is rejected in a similar manner as claim 1.

Regarding claim 2:
Alvi/Nawana/Swayze teaches all of the limitations of claim 1. Alvi however does not explicitly teach:
wherein the one or more processors are configured to implement a plurality of preoperative artificial intelligence modules, the operating method further comprising- 
supplying, to the one or more processors, as preoperative data, first image data of preoperatively acquired images acquired by at least one imaging medical device; and 
generating, from the first image data, anatomical data of one or more of an anatomy and a pathology present in the preoperatively acquired images.
Nawana however teaches that it is well known in the art of surgical management before the effective filing date of the current invention that preoperative data can be processed by the “Diagnosis Module”, where the data may include medical images from a MRI scan (this is a medical imaging device). The module includes algorithms (interpreted as the artificial intelligence) that takes medical images and then extrapolates relevant medical information such as pathological data that would inherently include which part of the body was scanned (this is the anatomical data) [0140]. 
Therefore, it would have been obvious to one of ordinary skill in the art of surgical management before the effective filing date of the current invention to modify Alvi/Nawana/Swayze to include processing perioperative imaging data because it provides more data to analyze for a better surgical planning and follow-up for a patient as described by the need for such a system in [0019] of Nawana.

Regarding claim 5:
Alvi/Nawana/Swayze teaches all of the limitations of claim 2. Alvi further teaches generating, by the one or more processors, the notes based on the anatomical data of the one or more of the anatomy and the pathology present in the preoperatively acquired images. ([Col. 10, lines 59-67]- from the medical images, metadata such as anatomy that is being operated on are also generate by the system (this can be interpreted as adding to the notes). [Col. 11, lines 37-43]- this shows that collected information can also include issues still not solved by surgery, thus highlighting the pathology of the disease the patient still has.)


Alvi/Nawana/Swayze teaches all of the limitations of claim 5. Alvi further teaches performing, by the one or more processors, one or more of indicator recognition on the second image data to recognize an indicator in the live images and object recognition on the second image data to recognize an object in the live images; and generating, by the one or more processors, the notes based on the anatomical data of the one or more of the anatomy and the pathology present in the preoperatively acquired images while additionally taking into account one or more of the indicator recognized by the indicator recognition and the object recognized by the object recognition. ([Col. 4, lines 3-16]- use of feature extraction to identify physiological state of the body (this is interpreted as using object recognition). [Col. 10, lines 59-67]- from the medical images, metadata such as anatomy that is being operated on are also generate by the system (this can be interpreted as adding to the notes). [Col, 11, lines 37-43]- The system can recognize and indicate during a procedure if an issue occurs (this can be interpreted as indicator recognition). This is added as metadata with the description of what the system determined (this is interpreted as the system addition information to the notes).)

Regarding claim 9:
Alvi/Nawana/Swayze teaches all of the limitations of claim 1. Alvi further teaches processing, by the one or more processors, the second image data to recognize a method status of a surgical procedure; and generating, by the one or more processors, the notes based on the method status of the surgical processor recognized. ([Col. 4, lines 3-16]-When analyzing the image data, the state of the surgery (interpreted as the status of the 


Regarding claim 10:
Alvi/Nawana/Swayze teaches all of the limitations of claim 1. Alvi further teaches generating, by the one or more processors, device information that characterizes one or more of an operating state and a configuration of the at least one operated medical device.( [Col. 26, lines 37-60]- the system receives data from the surgical procedure, including data from smart surgical tools (information includes usage data which can be interpreted as parameters and operating data)).

Regarding claim 11:
Alvi/Nawana/Swayze teaches all of the limitations of claim 2. Alvi further teaches generating, by the one or more processors, device information of the at least one operated medical device while additionally taking into account the anatomical data of the one or more of the anatomy and the pathology present in the preoperatively acquired images. ([Col. 4, lines 3-16]- use of feature extraction to identify physiological state of the body (this is interpreted as using object recognition). [Col. 10, lines 59-67]- from the medical images, metadata such as anatomy that is being operated on are also generate by the system (this can be interpreted as adding to the notes). [Col. 19, lines 10-13]- the system can generate information taken from infrared sensor which can be used to map the anatomy of the patient).

Regarding claim 12:
Alvi/Nawana/Swayze teaches all of the limitations of claim 10. Alvi further teaches processing, by the one or more processors, the second image data to recognize in that a method status of the surgical procedure; and generating, by the one or more processors, the device information of the at least one operated medical device while additionally taking into account the method status of the surgical procedure recognized. ([Col. 18, lines 52-67]- relevant data from the procedure can be shown including which devices are currently in use during surgery, and can identify which instruments are used for a specific phase of a surgery (this is interpreted as taking into account of the method status of the surgery)).

Regarding claim 13:
Alvi/Nawana/Swayze teaches all of the limitations of claim 1. Alvi however does not explicitly teach:
wherein the individual processing steps are performed in individual modules of the plurality of intraoperative artificial intelligence modules.
Nawana however teaches that it is well known in the art of surgical management before the effective filing date of the current invention that processing the surgical data can be included in a single system that has multiple modules with machine learning capabilities. For example, a “diagnosis module” can analyze medical imaging using algorithms [0140]. In another module such as the “plan tracking module”, another processing step takes place when trying 
Therefore, it would have been obvious to one of ordinary skill in the art of surgical management before the effective filing date of the current invention to modify Alvi/Nawana/Swayze to include processing using AI modules because it provides more data to analyze for a better surgical planning and follow-up for a patient as described by the need for such a system in [0019] of Nawana.

Regarding claim 14:
Alvi/Nawana/Swayze teaches all of the limitations of claim 13. Alvi however does not explicitly teach:
wherein the individual modules of the plurality of intraoperative artificial intelligence modules are combined into one module group, wherein the individual modules are linked together such that output data of a first module of the individual modules is supplied as input data to a second module of the individual modules
Nawana however teaches that it is well known in the art of surgical management before the effective filing date of the current invention that the modules are set up to transfer information from one module to another. For example, an algorithm in the Diagnosis Module is used to determine image data from an MRI scan [0140]. Information taken from the data from the Diagnostic Module is used in the Treatment Module [0142]. The Treatment module then uses these inputs in the computing system to determine possible treatment plans automatically [0143].
Therefore, it would have been obvious to one of ordinary skill in the art of surgical management before the effective filing date of the current invention to modify Alvi/Nawana/Swayze to include processing using AI modules because it provides more data to analyze for a better surgical planning and follow-up for a patient as described by the need for such a system in [0019] of Nawana. 
 

Conclusion
The following sources have not been used in the above rejection, but have been deemed to be relevant:
NPL “Medical telemetering using an augmented reality transparent display” to Andersen et al- describes the need for augmented reality during surgery to display portions of anatomy for easier viewing of surgical site 
WO 2018060304 A1 to Panse et al- teaches augmented reality display to be given during surgery to guide surgeon by providing an overlay on the patient’s anatomy and provide positioning guides for surgical devices in the frame of the camera for display
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONSTANTINE B SIOZOPOULOS whose telephone number is (571)272-6719. The examiner can normally be reached Monday-Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONSTANTINE B. SIOZOPOULOS/
Examiner
Art Unit 3686


/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686